Citation Nr: 0529512	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lower back pain.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 2002 to June 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
pursuant to a rating decision by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for lower back pain.

The Board notes that as part of VA Form 9, submitted by the 
veteran in September 2004, she states: "Also my back 
condition is secondary to my foot condition.  In other words, 
my foot is causing me to have back problems."  While not 
explicitly stated, this statement appears to have been 
intended as a separate claim for entitlement to service 
connection for a back disorder, claimed as secondary to 
service-connected pes planus with plantar fasciitis.  The 
record does not indicate that the RO has addressed this 
separate and distinct matter. Therefore, it is REFERRED to 
the RO for appropriate action.

The entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current lower back disability.  


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability manifested by pain have not been met. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Present 
disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The veteran contends that she developed lower back pain 
sometime in 2003 as a result of her active service.  
Specifically, she states that she injured her back moving 
between 20 to 30 lockers during detail.  See VA Form 9. 

The veteran's service medical records indicate normal 
clinical findings for the spine and musculoskeletal system at 
enlistment.  See August 2002 record.  The service medical 
records also indicate that the veteran was seen with 
complaints of back pain on several occasions between March 
2003 and April 2003.  In March 2003, the veteran reported 
injuring her lower back while moving a wall locker.  The 
diagnosis was lumbar back spine strain.  She returned to the 
clinic later in March 2003 complaining of back pain for two 
weeks and indicating that she had been in a car accident the 
year prior.  The veteran was diagnosed with lumbago.  In 
early April 2003, the veteran returned to the clinic to 
review X-ray results of the lumbar spine, which were found to 
be normal.  She complained of back pain and was diagnosed 
again with lumbago.  See April 2, 2003 medical record.  The 
doctor noted the following: a motor vehicle accident was the 
original insult; the patient was tender to palpitation on 
midline of back at left spine and at paraspinal muscle 
movement; the patient states that a tingling sensation goes 
straight up (not to sides or down) her back with palpitation.  
In June 2003, the veteran was seen for emergency care and 
treatment following a motor vehicle accident.  She complained 
of mild left shoulder pain.  It was noted that the veteran's 
back was symmetrical, with full range of motion without 
difficulty.  The diagnosis was myalgia.  

The focus of this case is not whether there was an in-service 
back injury, as the records amply demonstrate that the 
veteran was treated for, and diagnosed with, lumbar back 
spine strain and lumbago.  Rather, the analysis of this case 
turns on whether the veteran currently has a back disability, 
as evidence of manifestation of a current disorder is a 
fundamental element of the requirements for service 
connection.  For the reasons outlined below, the Board finds 
that the evidence does not meet this requirement.

While there is ample evidence that the veteran was seen for 
complaints of lower back pain in service, the relevant post-
service medical evidence includes the VA examination of the 
back; there are no other post-service medical records.

A VA compensation and pension (C&P) spine examination 
conducted in August 2003 indicates that the veteran reported 
leaving the military due to backache and leg pain.  She 
further reported back discomfort in the lumbar spine with no 
peripheral radiation.  A physical exam showed normal posture 
and gait.  The veteran was able to easily stand on her heels 
and toes.  She had negative straight leg raising tests 
bilaterally, and normal reflexes.  The range of motion of the 
lumbar spine was normal, with flexion of 90 degrees, 
extension of 35 degrees, side bending of 40 degrees and 
rotation of 35 degrees.  See 38 C.F.R. § 4.71a, PLATE V 
(2005).  X-rays of the lumbar spine were normal and the 
diagnosis was normal lumbar spine.

The veteran underwent a second VA C&P examination in 
September 2003, for her feet.  The veteran's representative 
calls into question the VA spine examination as compared to 
the foot examination conducted a month later, specifically 
questioning how it is possible that she could easily perform 
heel and toe standing during the lumbar spine examination, 
yet have problems performing the same test during the 
examination of the feet.  In pertinent part, the VA foot 
examination found that, on modified Romberg's test, the 
veteran was unable to perform due to the pain and subjective 
weakness of both ankles.  She was not able to perform the 
single heel raises with inversion of the heel with ease and 
had extreme difficulty in the slight movement of the heels 
and inversion, bilaterally.  The VA examiner diagnosed severe 
pes planovalgus, "weak ankles secondary to unable to perform 
modified Romberg's test," mild posterior tibial dysfunction 
(type 1), and plantar fasciitis.

The Romberg's test is used for differentiating between 
peripheral and cerebellar ataxia.  An increase in clumsiness 
in all movements and in the width and uncertainty of the gait 
when the patient's eyes are closed indicates peripheral 
ataxia and no change indicates the cerebellar type.  
Dorland's Illustrated Medical Dictionary 1683 (28th ed. 
1994).  "Ataxia is an inability to coordinate voluntary 
muscular movements that is symptomatic of some nervous 
disorders."  Lendenmann v. Principi, 3 Vet. App. 345, 347 
(1991).  The Board finds that the veteran's argument is 
misplaced, as the modified Romberg's test results are not 
indicative of a lumbar spine disability.  More importantly, 
the September 2003 VA examination was to detect disability of 
the feet, while the August 2003 examination focused on the 
spine.  Thus, the findings in each examination report, and 
the tests conducted for the examinations, were of different 
types, meant to focus on different parts of the body.  The 
fact that the veteran was reported to be able to stand on her 
heels and toes easily, with regard to the spine examination, 
is not negated by her difficulties exhibited during testing 
for foot disability a month later.

With the above evidence, the Board finds that the claim must 
be denied.  Pain alone, without a diagnosed underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  No such 
current disability exists, and, in fact, the VA examiner 
found the veteran to have a normal lumbar spine.  The Board 
notes that the veteran's claims folder was not made available 
to the VA examiner and that the examiner was unable to review 
the veteran's records.  This, however, does not change the 
analysis, as the veteran does not manifest a current back 
disability and, therefore, does not meet an element necessary 
to establish service connection.  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000 or not decided as of that date.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, RO letters dated 
June 16, 2003 and August 5, 2003, prior to the initial rating 
decision denying service connection for low back pain, 
advised the veteran of what evidence was needed to establish 
service-connected compensation benefits.  The RO letters also 
satisfied the second and third elements.  The June 2003 
letter informed the veteran that the RO would assist her by 
obtaining federal records and providing a C&P examination, if 
deemed necessary; that further assistance - obtaining other 
pertinent medical or non-medical evidence - would be provided 
if the veteran provided sufficient information about these 
records to enable it to do so; and that the veteran 
ultimately bore the responsibility for substantiating her 
claim.  The August 2003 letter informed the veteran that the 
RO had contacted the nearest VA facility to schedule a C&P 
examination, and indicated that relevant records not held by 
a Federal agency could be obtained on her behalf.  This 
information was reinforced by the August 2004 Statement of 
the Case (SOC).

As for the fourth element, the Board finds that the June 2003 
letter essentially informed the veteran to send any evidence 
in her possession pertinent to the claim.  First, the letter 
requested her to send the information describing additional 
evidence or the evidence itself to VA, substantially similar 
to language of the "fourth element."  Second, the SOC dated 
August 2004 contained the text of 38 C.F.R. § 3.159, which 
contains the provision from which the so-called "fourth 
element" is derived.  Thus, throughout the appeal period, the 
veteran was notified of this element on various occasions.  
Under the circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need for further 
substantiation with relevant evidence in her possession.

It is also noted that full VCAA notice arguably was achieved 
through a combination of letters and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to her was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating a claim (see 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005)) has also been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical records and associated 
them with the claims folder.  The RO also contacted the 
nearest VA medical facility to schedule the veteran for a C&P 
examination.  The veteran has not identified any additional 
evidence and/or information that would be pertinent to her 
claim on appeal.  Thus, further development is unlikely to 
add more relevant evidence or information.

Taking the above into consideration, the Board concludes that 
VA has satisfied both duties to notify and assist.  The 
veteran's procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this 
time would not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for lower back pain is denied.


REMAND

In a February 2004 rating decision, the RO denied entitlement 
to individual unemployability.  The veteran was so informed 
by a letter dated February 17, 2004.  The veteran submitted a 
timely notice of disagreement (NOD) in March 2004, noting 
that she was not working and had been out of work since her 
discharge.  An SOC was issued by the RO in August 2004.  It, 
however, did not address the issue of entitlement to 
individual unemployability.  Following the Board's receipt of 
the claims file, the veteran submitted a motion to advance on 
docket in October 2005, which included the statement "Please 
make a decision as soon as possible and will you please grant 
my unemployability?"  The record before the Board, however, 
does not show that the RO has issued an SOC concerning this 
issue.


In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely notice of disagreement 
and there is no SOC issued, the Board should remand, rather 
than refer, the issue to the RO for the issuance of an SOC.  
Consequently, this matter is REMANDED for the following 
action:

The veteran should be given an SOC 
concerning the February 2004 denial of 
entitlement to individual 
unemployability.  She should be informed 
that a timely substantive appeal must be 
filed to perfect her appeal as to this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


